Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) 	An electroluminescent material, wherein a structural formula of the
electroluminescent material is 
    PNG
    media_image1.png
    22
    191
    media_image1.png
    Greyscale
, wherein the R1 is a carbazole group, a structural formula of the R1 comprises one of

    PNG
    media_image2.png
    184
    432
    media_image2.png
    Greyscale
, [[and]] or 
    PNG
    media_image3.png
    128
    157
    media_image3.png
    Greyscale

the R2 is a fluorene group, a structural formula of the R2 comprises one of

    PNG
    media_image4.png
    133
    375
    media_image4.png
    Greyscale
 [[and]] or 
    PNG
    media_image5.png
    133
    173
    media_image5.png
    Greyscale
,
the X1 comprises one of H, alkyl, alkoxy, [[and]] or heteroalkyl, the X2 comprises one of H, alkyl, alkoxy, [[and]] or heteroalkyl, and a structural formula of R3 comprises 
    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
.

2. (Currently Amended) 	A method for manufacturing an electroluminescent material, comprising: providing a first reactant and a second reactant, and reacting the first reactant and the second reactant to generate a first intermediate product, wherein the first reactant comprises a compound containing a carbazole group R1, the second reactant comprises a compound containing a fluorene group R2, wherein a structural formula of the R1 comprises one of

    PNG
    media_image2.png
    184
    432
    media_image2.png
    Greyscale
, [[and]] or 
    PNG
    media_image3.png
    128
    157
    media_image3.png
    Greyscale

a structural formula of R2 comprises one of 

    PNG
    media_image4.png
    133
    375
    media_image4.png
    Greyscale
 [[and]] or 
    PNG
    media_image5.png
    133
    173
    media_image5.png
    Greyscale
,
the X1 comprises one of H, alkyl, alkoxy, [[and]] or heteroalkyl, the X2 comprises one of H, alkyl, alkoxy, [[and]] or heteroalkyl; and
providing a third reactant, and reacting the first intermediate product and the third reactant to generate the electroluminescent material, wherein a structural formula of the electroluminescent material is 
    PNG
    media_image1.png
    22
    191
    media_image1.png
    Greyscale
, a structural formula of R3 comprises
 
    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
.

3. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein in the step of reacting the first reactant and the second reactant to generate
a first intermediate product, a relationship between a molar weight of the first reactant
and a molar weight of the second reactant is 
reactant[[,]] and 4 millimoles - 30 millimoles of the second reactant.

4. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein the first reactant and the second reactant are reacted in a first solvent to generate the first intermediate product, the first solvent comprises one or more of toluene, tetrahydrofuran, ethanol, ethylene, perchloroethylene, trichloroethylene, acetone, ethylene glycol ether, [[and]] or triethanolamine.

5. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 4, wherein the first solvent comprises a first additive, the first additive comprises one or more of sodium propan-2-olate, 1,1'-bis(diphenylphosphino)ferrocene, palladium acetate, palladium chloride, [1,1'-bis(diphenylphosphino)ferrocene]palladium dichloride, tetra-triphenyl palladium, bistriphenylphosphine palladium dichloride, tris(dibenzylideneacetone)dipalladium, ally! palladium chloride (Il) dimer, potassium carbonate, cesium carbonate, potassium hydroxide, sodium hydroxide, sodium t-butoxide, [[and]] or sodium bicarbonate.

6. (Original) 	The method for manufacturing an electroluminescent material of claim 5, wherein the first solvent comprises toluene, the first additive comprises sodium propan-2-olate, 1,1'-bis(diphenylphosphino)ferrocene, and palladium acetate.

7. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 6, wherein a relationship among a molar weight of sodium propan-2-olate, a molar weight of 1,1'-bis(diphenylphosphino)ferrocene and a molar weight of palladium acetate in the first additive is  13 millimoles of sodium propan-2-olate, , and 0.01 millimoles - 0.06 millimoles of palladium acetate.

8. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein in the step of reacting the first intermediate product and the third reactant to
generate the electroluminescent material, a relationship between a molar weight of the
first intermediate product and a molar weight of the third reactant is  12 millimoles of the first intermediate product[[,]]and 0.1 millimoles - 5.9 millimoles of the third reactant.

9. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein the first intermediate product and the third reactant are reacted in a second solvent to generate the electroluminescent material, the second solvent comprises one or more of toluene, tetrahydrofuran, ethanol, ethylene, perchloroethylene, trichloroethylene, acetone, ethylene glycol ether, [[and]] or triethanolamine.

10. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 9, wherein the second solvent comprises a second additive[[,]] and the second additive comprises one or more of tetra-triphenyl palladium, sodium propan-2-olate, 1,1'-bis(diphenylphosphino)ferrocene, palladium acetate, palladium chloride, [1,1’-
bis(diphenylphosphino)ferrocene]palladium dichloride, bistriphenylphosphine palladium dichloride, tris(dibenzylideneacetone)dipalladium, allyl
palladium chloride (Il) dimer, potassium carbonate , cesium carbonate, potassium hydroxide, sodium hydroxide, sodium t-butoxide, [[and]] or sodium hydrogencarbonate.

11. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 9, wherein the second solvent comprises toluene[[,]] and the second additive comprises potassium carbonate aqueous solution[[,]] and tetra-triphenyl palladium.

12. (Original) 	The method for manufacturing an electroluminescent material of claim 2, wherein in the step of providing a first reactant and a second reactant, and reacting the first reactant and the second reactant to generate a first intermediate product, wherein a reaction temperature is 90 degrees Celsius - 120 degrees Celsius.

13. (Original) 	The method for manufacturing an electroluminescent material of claim 12, wherein in the step of providing a first reactant and a second reactant, and reacting the first reactant and the second reactant to generate a first intermediate product, wherein a reaction time is 9 hours - 36 hours.

14. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein in the step of providing a third reactant, and reacting the first intermediate product and the third reactant to generate the electroluminescent material, wherein a reaction temperature is 90 degrees Celsius - 120 degrees Celsius.

15. (Original) 	The method for manufacturing an electroluminescent material of claim 14, wherein in the step of providing a third reactant, and reacting the first intermediate product and the third reactant to generate the electroluminescent material, wherein a reaction time is 9 hours to 36 hours.

16. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein a structural formula of the first reactant comprises one of

    PNG
    media_image7.png
    233
    548
    media_image7.png
    Greyscale
 [[and]] or 

    PNG
    media_image8.png
    115
    216
    media_image8.png
    Greyscale


17. (Currently Amended) 	The method for manufacturing an electroluminescent material of claim 2, wherein a structural formula of the second reactant comprises one of

    PNG
    media_image9.png
    150
    481
    media_image9.png
    Greyscale
 [[and]] or 

    PNG
    media_image10.png
    166
    239
    media_image10.png
    Greyscale

wherein the X3 includes one of F, Cl, Br, [[and]] or I, the X4 includes one of F, Cl, Br, [[and]] or I.

18. (Original) 	The method for manufacturing an electroluminescent material of claim 2, wherein the third reactant is R3-Y, the Y comprises a boric acid pinacol ester group or a boric acid group.

19. (Currently Amended) 	A luminescent device, comprising:
	a substrate layer, wherein the substrate layer comprises a base and an anode layer, and the anode layer is formed on the base;
	a hole injection layer, wherein the hole injection layer is formed on the anode layer;
	a hole transport layer, wherein the hole transport layer is formed on the hole
injection layer;
	a luminescent layer, wherein the luminescent layer is formed on the hole transport
layer;
	an electronic transport layer, wherein the electronic transport layer is formed on the

	an electronic injection layer, wherein the electronic injection layer is formed on the
electronic transport layer; and
	a cathode layer, wherein the cathode layer is formed on the electronic injection layer,
	wherein the luminescent layer comprises the electroluminescent material,
wherein a structural formula of the electroluminescent material is 
    PNG
    media_image1.png
    22
    191
    media_image1.png
    Greyscale
,
wherein R1 is a carbazole group, a structural formula of the R1 comprises one of 

    PNG
    media_image2.png
    184
    432
    media_image2.png
    Greyscale
, [[and]] or 
    PNG
    media_image3.png
    128
    157
    media_image3.png
    Greyscale

the R2 is a fluorene group, a structural formula of the R2 comprises one of

    PNG
    media_image4.png
    133
    375
    media_image4.png
    Greyscale
 [[and]] or 
    PNG
    media_image5.png
    133
    173
    media_image5.png
    Greyscale
,
the X1 comprises one of H, alkyl, alkoxy, [[and]] or heteroalkyl, the X2 comprises one of H, alkyl, alkoxy, [[and]] or heteroalkyl, and a structural formula of R3 comprises 
    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
.


Authorization for this examiner’s amendment was given in a telephone interview with Douglas Gallagher on 5/16/2022.




Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Chen et al (US 2010/0133519, cited on IDS filed on 7/20/2020), Hou et al (see pages of Highly Efficient Deep-Blue Electroluminescence from a A--D- -A Structure Based Fluoresence Material with exciton Utilizing Efficiency above 25% cited on IDS filed on 7/20/2020), Lee et al (US 2014/0183495), Kim et al (US 2015/0034919), Reddy et al (see attached pages of Highly Efficient Ari-stable/Hysteresis-free Flexible Inverted-type Planar Perovskite and Organic Solar Cells Employing a Small Molecular Organic Hole Transporting Material), Zhen et al (see attached pages of Fluorene-Based Oligomers for Highly Efficient and Stable Organic Blue-Light-Emitting Diodes), and An et al (KR 2019007892, see attached English language translation) for the following reasons:

Regarding claims 1, 2, and 18, Chen et al discloses a compound with the formula:

    PNG
    media_image11.png
    263
    495
    media_image11.png
    Greyscale
,
where Ar is given as:

    PNG
    media_image12.png
    398
    456
    media_image12.png
    Greyscale
.
Thus, the reference discloses a compound with the recited Formula R3-R2-R1-R2-R3. However, R3 in the compound of the reference does not comprise:

    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
,
as required the claims. 
Furthermore, it is noted that the reference discloses that in the general formula for the compound:

    PNG
    media_image13.png
    250
    619
    media_image13.png
    Greyscale
,
one of the group Ar6 or Ar7 is substituted with one or more electron withdrawing groups, such as carbonyl, cyano, etc. However, it should be noted that the present claims require that R3 comprises an amino group, i.e. -NH2. This group is an electron donating group and given that the reference requires the presence of an electron withdrawing group, and given that NH2 is an electron donating group, it would not have been obvious to substitute or modify the compound disclosed by the reference to include the electron donating group NH2 as required by claims 1 and 18. Given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

Regarding claims 1, 2, and 18, Hou et al discloses a compound with the formula:

    PNG
    media_image14.png
    354
    734
    media_image14.png
    Greyscale
.
Thus, the reference discloses a compound with the recited Formula R3-R2-R1-R2-R3. However, R3 in the compound of the reference does not comprise:

    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
,
as required the claims. Given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the compound as required in claims 1 and 18. Furthermore, given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

Regarding claims 1, 2, and 18, Lee et al discloses compounds with the formula:

    PNG
    media_image15.png
    513
    621
    media_image15.png
    Greyscale
,
which are not encompassed by the formulas Formula R3-R2-R1-R2-R3 as recited in the present claims. Accordingly, the reference does not disclose the compound as recited in claim 1 and 18 or the process the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

Regarding claims 1, 2, and 18, Kim et al discloses compounds with the formula:


    PNG
    media_image16.png
    215
    291
    media_image16.png
    Greyscale

which are not encompassed by the formulas Formula R3-R2-R1-R2-R3 as recited in the present claims. Accordingly, the reference does not disclose the compound as recited in claim 1 and 18 or the process the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

Regarding claims 1, 2, and 18, Reddy et al discloses the following compound:

    PNG
    media_image17.png
    780
    1339
    media_image17.png
    Greyscale

Thus, the reference discloses a compound with the recited Formula R3-R2-R1-R2-R3. However, R3 in the compound of the reference does not comprise:

    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
,
as required the claims. Given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the compound as required in claims 1 and 18. Furthermore, given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

Regarding claims 1, 2, and 18, An et al discloses compounds with the formula:

    PNG
    media_image18.png
    488
    1123
    media_image18.png
    Greyscale


Thus, the reference discloses a compound with the recited Formula R3-R2-R1-R2-R3. However, R3 in the compound of the reference does not comprise:

    PNG
    media_image6.png
    116
    132
    media_image6.png
    Greyscale
,
as required the claims. Given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the compound as required in claims 1 and 18. Furthermore, given that the reference does not disclose the claimed compound, the reference does not disclose or suggest the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

In light of the above, it is clear that Chen et al, Hou et al, Lee et al, Kim et al, Reddy et al, Zhen et al, and An et al, either alone or in combination do not disclose the compound as recited in claims 1 and 18 or the process of manufacturing an electroluminescent material with the claimed structural formula as required by claim 2.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767